Case 5:20-cv-01338-XR Document1 Filed 11/16/20 Page 1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS

SAN ANTONIO DIVISION

LINDA GONZALEZ §
Plaintiff, §
§

v. § CIVIL ACTION NO.
§
DILLARD TEXAS SOUTH, LLC §
Defendant. §

DEFENDANT’S NOTICE OF REMOVAL
Defendant, Dillard Texas South, LLC (“Dillard’s, LLC”), files this Notice of Removal under
28 U.S.C. §§ 1441, 1446, and 1332, and respectfully shows the Court the following:

I,
Introduction

1.1 On October 7, 2020, Plaintiff Linda Gonzalez filed a personal injury lawsuit against
Dillard’s, LLC in the 57th Judicial District Court of Bexar County, Texas, under Cause No.
2020C119404. Plaintiff's Original Petition, Ex. I. Plaintiff alleges that she suffered injuries when
she tripped over an extension cord on the floor of the Dillard’s, LLC department store located at
15900 La Cantera Pkwy, San Antonio, Texas 78256. Id. at §IV. As a result of her claimed bodily
injures, Plaintiff seeks to recover damages for: past and future mental anguish and physical pain;
past and future physical impairment and physical disfigurement; and past and future medical
expenses. /d. at § VI.

1.2 Plaintiff’s state court action is one over which this Court has original jurisdiction under
28 U.S.C. § 1332 and which may be removed to this Court in accordance with 28 U.S.C. § 1441.
This is a civil action in which the matter in controversy exceeds $75,000.00, exclusive of interest and

costs, and is between citizens of different states.

Page 1 of 5
Case 5:20-cv-01338-XR Document1 Filed 11/16/20 Page 2 of 5

1.3 Service of Citation of Plaintiff's Original Petition on Defendant Dillard’s, LLC was
executed on October 16, 2020. See Service of Process Transmittal, Ex. 2. Dillard’s, LLC filed its
Original Answer in the state court action on November 9, 2020. See Defendant Dillard's, LLC’s
Original Answer to Plaintiff's Original Petition, Ex. 3; State Court Docket Sheet, Ex. 4.

IL.
The Parties

2.1 Plaintiff is a Texas citizen, who resided in Bexar County, Texas at the time of the
accident at issue. Plaintiff's Original Petition, at § II, Ex. 1.

2.2 For diversity purposes, Defendant Dillard’s, LLC’s citizenship is determined by the
citizenship of its sole member, Dillard Texas Central, LLC. See Martin v. Boyd Racing LLC, 2015
U.S. Dist. LEXIS 21387, *4, 2015 WL 730031 (W.D. La. February 18, 2015). Dillard Texas Central,
LLC is also owned by a sole member, Dillard Texas East, LLC. Dillard Texas East, LLC is owned
by a sole member, Dillard Texas Four-Point, LLC. Dillard Texas Four-Point, LLC is also owned by
a sole member, Dillard Texas, LLC. Dillard Texas, LLC is owned by a sole member, DSS Uniter,
LLC. DSS Uniter, LLC is owned by a sole member, Dillard Store Services, Inc. Dillard Store
Services, Inc. is an Arizona corporation and has its principle place of business in Arizona. As such,
Dillard South LLC will be considered an Arizona citizen for diversity purposes.

Il.
Procedural Requirements for Removal

3.1 Removal is timely, as this Notice is filed within 30 days of Dillard’s, LLC receiving
service of summons and Plaintiffs Original Petition on October 16, 2020. See 28 U.S.C. §
1446(b)(1).

3.2. Written notice of the filing of this Notice of Removal is being given to Plaintiff and

her counsel as required by Texas law. Further, Dillard’s, LLC is filing a copy of this Notice with the

Page 2 of 5
Case 5:20-cv-01338-XR Document1 Filed 11/16/20 Page 3 of 5

Clerk of the Court for Bexar County, Texas—where Plaintiff's cause was originally filed. See
Dillard, LLC’s Notice of Filing of Notice of Removal, Ex. 5.

3.3 Dillard’s, LLC has submitted a copy of all processes, pleadings, and orders to this
Court as required by 28 U.S.C. § 1446(a).

IV.
Venue

4.1 Venue in this district is proper because the Western District of Texas, San Antonio
Division, includes Bexar County. Bexar County is the county where the alleged incident occurred
and where the original lawsuit is pending. Plaintiff's Original Petition, at § IV.

Vv.
Jurisdictional Basis for Removal

5.1 Removal is proper pursuant to 28 U.S.C. § 1332 because there is complete diversity
between the parties and the amount in controversy exceeds $75,000.00.

5.2 First, complete diversity of citizenship exists between the parties. Plaintiff represents
that she is a Texas resident. Plaintiff's Original Petition, at § Il, Ex. 1. Dillard’s, LLC is the only
named Defendant in this lawsuit. See id. Dillard’s, LLC’s ownership traces back to Dillard Store
Services, Inc., an Arizona corporation with its principle place of business in Arizona. Dillard’s, LLC
is therefore deemed a citizen of Arizona for diversity purposes. See 28 U.S.C. § 1332(c). For these
reasons, complete diversity exists, and removal is appropriate on this ground.

5.3 Second, the amount in controversy exceeds $75,000.00, exclusive of interest and
costs. In determining whether the amount in controversy has been met, the general rule is that the
sum claimed by the plaintiff controls if the claim is apparently made in good faith. Okeke v. Auto.
Fin. Corp., 2016 U.S. Dist. LEXIS 196918, *16, 2016 WL 11582509 (W.D. Dist. Tex. Feb. 3, 2016)

(citing St. Paul Mercury Indemn. Co. v. Red Cab Co., 303 U.S. 283, 288-89, 58 S. Ct. 586, 82 L. Ed.

Page 3 of 5
Case 5:20-cv-01338-XR Document1 Filed 11/16/20 Page 4 of5

845 (1938)). Here, Plaintiff represents to the state Court that she seeks monetary relief over
$200,000.00 but not more than $1,000,000.00. Plaintiff's Original Petition, at § V1, Ex. 1. As such,
the amount in controversy requirement for removal is apparent on the face of Plaintiff's pleading.

VI.
Jury Demand

6.1 Dillard’s, LLC asserts its rights under the Seventh Amendment to the US.
Constitution and demands, in accordance with Federal Rule of Civil Procedure 38, a trial by jury on
all issues.

VII.
Prayer

WHEREFORE, PREMISES CONSIDERED, Defendant Dillard Texas South, LLC prays
that this Notice of Removal be deemed sufficient and that the proceedings attached hereto be
removed from the 57th District Court of Bexar County, Texas to the docket of this Honorable

Court.

Respectfully submitted,

py RAM Y Lihtés
ROBERT A. VALADEZ

State Bar No. 20421845
rvaladez@shelton-valadez.com

 

SHELTON & VALADEZ, P.C.
600 Navarro, Suite 500

San Antonio, Texas 78205-1860
Ph: (210) 349-0515

Fx: (210) 349-3666

ATTORNEY FOR DEFENDANT,
DILLARD TEXAS SOUTH, LLC

Page 4 of 5

Gs
Case 5:20-cv-01338-XR Document1 Filed 11/16/20 Page 5of5

CERTIFICATE OF SERVICE

I certify that a true and correct copy of the above and foregoing was forwarded in accordance
with the Federal Rules of Civil Procedure on the 16™ day of November 2020, to:

VIA E-MAIL AND E-SERVICE
Gene Toscano, Inc.

Andrew E. Toscano

846 Culebra Road

San Antonio, Texas 78201
atoscano(@genetoscano.com

OBERT A. VALADE

Page 5 of 5
